Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered September 25, 2003, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the sentencing court should have adjudicated him a youthful offender is unpreserved for appellate review, since he failed to object or to move to withdraw his plea on this ground (see People v Thompson, 16 AD3d 603 [2005]; People v Greene, 13 AD3d 647 [2004]; People v Small, 7 AD3d 819 [2004]). In any event, the defendant was not eligible for youthful offender treatment. Since the defendant was convicted of an armed felony, and was the sole participant in the crime, he could only be adjudicated a youthful offender if “mitigating circumstances” existed “that [bore] directly upon the manner in which the crime was committed” (CPL 720.10 [3]). The defendant offered the sentencing court no evidence of mitigating circumstances relating to the manner in which the subject attempted robbery was committed, and thus could not be adjudicated a youthful offender (see People v Serrano, 309 AD2d 822 [2003]; People v Jhang, 302 AD2d 606 [2003]; People v Fields, 287 AD2d 577, 578 [2001]). Miller, J.P., Ritter, Luciano, Spolzino and Dillon, JJ., concur.